IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1796
                               Filed July 20, 2022


IN RE THE MARRIAGE OF NICHOLAS RYAN LINGLE
AND CASEY LYNN LINGLE

Upon the Petition of
NICHOLAS RYAN LINGLE,
      Petitioner-Appellant,

And Concerning
CASEY LYNN LINGLE, n/k/a CASEY LYNN MONTGOMERY,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Tod Deck, Judge.



      A father appeals from the partial denial of his contempt action. AFFIRMED.



      Angela H. Kayl, Sioux City, for appellant.

      Kendra M. Olson, Sioux City, for appellee.



      Considered by May, P.J., and Greer and Chicchelly, JJ.
                                         2


GREER, Judge.

       Here we address the parameters of an order of contempt of court. Casey

Montgomery and Nicholas (Nick) Lingle were married in July 2016 shortly after the

birth of their child, S.L. The marriage was dissolved in 2019, and in a partial

agreement, the parties stipulated to joint legal custody with Casey providing

physical care.1 Under their agreement, Nick had weekly visitation beginning at

3:30 on Tuesday afternoons and ending at 8:30 on Friday mornings.2 Nick was to

either pick the child up at school or daycare or, if there was no school or daycare,

the exchange would occur at the Sioux City police station; he testified, however,

that their practice was to handle the exchange at the police station. The stipulation

also required each parent to keep the other apprised of their home address.

       When the stipulation was crafted, the parties both lived in Woodbury

County. Casey informed Nick she was leaving the area once she was approved

for an apartment in Omaha. True to her statement, in June 2021, Casey moved

to Omaha, Nebraska to start a new job and be closer to the co-parent of her older

child. She also claimed the move was motivated by S.L. reporting he heard of

threats by his paternal grandmother against Casey and her older child. Nick was

upset with the choice, but he agreed to a one-week-on, one-week-off visitation

schedule for the month of July, acknowledging they would have to find a different

solution once the school year began.



1 The district court affirmed the partial agreement in its decree addressing other,
non-stipulated issues.
2 This is subject to exception, per the stipulation, for periods of the summer and

holidays. It also allows for a parent to make up time, if a visitation is missed, by
the end of the year.
                                           3


       Without consulting Nick, Casey enrolled the child in elementary school in

Nebraska, contrary to Nick’s wishes, and the child’s first day of kindergarten

started August 12.      As an alternative, Casey suggested the child could be

homeschooled, allowing flexibility for the child to switch between households each

week, but Nick nixed this proposed solution. On August 3, Nick arrived at the

police station for a visitation transfer, but the child was not there; nor was the child

at his typical daycare in Sioux City. When Nick sent Casey a text message, she

responded that the stipulation said he could pick the child up at daycare—the

daycare now was simply in Omaha rather than Sioux City.

       On August 16, Nick filed a contempt action stating (1) Casey’s unilateral

decision to relocate meant he was denied his parenting time for August 3–6 and

August 10–13; and (2) Casey had never provided him her new address.3 The

district court heard the case in October and filed its decision the same month. The

district court found Casey in contempt for not providing her address but not for the

move. The father timely appealed, asking us to expand the ruling to find Casey in

contempt for the move and to grant him physical care until a modification trial could

be held. He also requests appellate attorney fees.

       Importantly, the action we are reviewing today is not whether a modification

of the custody arrangement would be appropriate—our review is limited to

“whether substantial evidence exists that would ‘convince a rational trier of fact that

the alleged contemner is guilty of contempt beyond a reasonable doubt.’”


3 This was not the first contempt of court filing by Nick. In July 2020, Nick
successfully advocated for a contempt ruling and the district court found Casey in
contempt of the court order for withholding visitation from Nick during that same
month.
                                          4


Christensen v. Iowa Dist. Ct., 578 N.W.2d 675, 678 (Iowa 1998) (citation omitted);

see also In re Marriage of Wegner, 461 N.W.2d 351, 353–54 (Iowa Ct. App. 1990)

(“[O]ur review is not de novo nor is the decision of the trial court lightly reversed.

From our review of the record, we find substantial evidence to support the trial

court’s finding that appellee is not guilty of contempt.” (internal citation omitted));

Iowa Code § 598.23(1) (2021) (“If a person against whom a temporary order or

final decree has been entered willfully disobeys the order or decree, the person

may be cited and punished by the court for contempt and be committed to the

county jail for a period of time not to exceed thirty days for each offense.”).

       Contempt is a matter of willful disobedience. McKinley v. Iowa Dist. Ct., 542

N.W.2d 822, 824 (Iowa 1996). As the party alleging contempt, Nick’s burden

required proving Casey had a duty to obey a court order and willfully failed to

perform that duty. Ary v. Iowa Dist. Ct., 735 N.W.2d 621, 624 (Iowa 2007). “If the

party alleging contempt can show a violation of a court order, the burden shifts to

the alleged contemner to produce evidence suggesting the violation was not

willful.” Id. But, Nick still retained the burden of proof to establish willfulness

beyond a reasonable doubt because of the quasi-criminal nature of the

proceeding. See Ervin v. Iowa Dist. Ct., 495 N.W.2d 742, 745 (Iowa 1993).

       When a person is party to and willfully violates a temporary court order or

final decree, the court has the power to craft a punishment. See Iowa Code

§ 598.23. While contempt “proceedings . . . are primarily punitive in nature,” the

court does not have to cite or punish even if all the factors of contempt are met. In

re Marriage of Swan, 526 N.W.2d 320, 327 (Iowa 1995). “A court has broad

discretion to consider all the circumstances surrounding the claimed violation and
                                          5


unless that discretion is grossly abused, we will not disturb the contempt decision.”

In re Marriage of Weichers, No. 09-1638, 2010 WL 3325198, at *1 (Iowa Ct. App.

Aug. 25, 2010). “An abuse of discretion will be found only when such discretion

was exercised on grounds or for reasons clearly untenable or to an extent clearly

unreasonable.”    Ballanger v. Iowa Dist. Ct., 491 N.W.2d 179, 181 (Iowa Ct.

App.1992). To be held in contempt of a court order, that order must be “clear,

specific, and unequivocal so that the parties may not be misled thereby.” Phillips

v. Dist. Ct., 106 N.W.2d 68, 145 (Iowa 1960) (citation omitted).

       Although the district court expressed concerns about Casey’s unilateral

decision to move, it did not hold Casey in contempt because of the move to

Omaha, but rather acknowledged her right, as the parent providing physical care,

to have the final say on where she and the child would live. See In re Marriage of

Frederici, 338 N.W.2d 156, 159–60 (Iowa 1983) (“Nevertheless, geographical

proximity is not an indispensable component of joint custody, and, at least when

the decree is silent on the issue, the parent having physical care of the children

must, as between the parties, have the final say concerning where their home will

be.”). The stipulation put no limitation on where the child could live. Casey did

inform Nick of the move and attempted to offer solutions that would allow him to

maintain his parenting time. And, while Nick may understandably find the pickup

location inconvenient, the stipulation does not require Casey to transport the child

for his visitation.4 While we recognize the father’s frustration regarding his lack of


4 The district court signaled frustration over Casey’s pattern of denying visitation
because she was protecting herself in “some way” from Nick, noting that pattern
might rise to a “level of contempt in the future” because the district court did not
find that concern to be credible.
                                          6


say in the increased distance between him and his child, it does not establish the

district court abused its discretion. See In re Marriage of Sheriff, No. 14-1410,

2015 WL 4646493, at *4 (Iowa Ct. App. Aug. 5, 2015) (“We recognize [the mother]

could and should have communicated more often with [the father]. . . . Other than

asserting his disagreement with the district court, [the father] has not identified how

or why the district court grossly abused its discretion in denying his application.

We conclude the district court did not grossly abuse its discretion in denying [his]

application for rule to show cause.”). This is not a modification action—we are

limited to enforcing the terms of the stipulation encompassed by the dissolution

decree and considering whether the district court abused its discretion. Because

we find no abuse of discretion, we affirm.5

       AFFIRMED.




5 Nick also requests appellate attorney fees. But, as the father here is not the
prevailing party, we lack the statutory authority to award them to him. See Iowa
Code § 598.24 (“When an action for a modification, order to show cause, or
contempt of a dissolution, annulment, or separate maintenance decree is brought
on the grounds that a party to the decree is in default or contempt of the decree,
and the court determines that the party is in default or contempt of the decree, the
costs of the proceeding, including reasonable attorney’s fees, may be taxed
against that party.”). See Farrell v. Iowa Dist. Ct., 747 N.W.2d 789, 792 (Iowa Ct.
App. 2008) (declining to order appellate attorney fees where party only partially
prevailed in the challenge to the district court ruling).